898 F.2d 1014
Esequiel RODRIGUEZ, Plaintiff-Appellant,v.Oscar LOPEZ, et al., Defendants-Appellees.
No. 89-2992Summary Calendar.
United States Court of Appeals,Fifth Circuit.
April 23, 1990.

Esequiel Rodriguez, Tennessee Colony, Tex., pro se.
J.G. Adami, Jr., Mark R. Paisley, Perkins, Oden, Warburton, McNeill, Adami & Paisley, Alice, Tex., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Texas.
Before GEE, DAVIS, and JONES, Circuit Judges.
PER CURIAM:


1
The appeal is frivolous, being without arguable merit.  See Local Rule 42.2.  Appellant, therefore, is assessed damages of $20.00, to be paid to the Clerk of this Court.  The Clerk is directed to accept no further filings from appellant until full payment is made.


2
DISMISSED.